Citation Nr: 1203694	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  07-38 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected atherosclerotic calcification of the abdominal aorta. 


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the U.S.A.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1967 to September 1974 and from November 1978 to December 1989.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In June 2009 the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's lumbar spine disability, diagnosed as chronic lumbar sprain with degenerative disc disease and spondylosis, is not etiologically related to active duty service or a service-connected disease or injury.


CONCLUSION OF LAW

Chronic lumbar sprain with degenerative disc disease and spondylosis was not incurred or aggravated during service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a lumbar spine disability as it was incurred during active duty service, or in the alternative, that it is secondary to service-connected atherosclerotic calcification of the abdominal aorta.  In an August 2007 statement, the Veteran reported that his duties throughout active service included carrying heavy items such as missile parts, mortar rounds, footlockers of records, amplifiers, fuel dispensers, and welding and camera equipment.  He also submitted several medical articles and treatises purporting to establish a relationship between atherosclerosis of the abdominal aorta and low back pain. 
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Turning first to whether service connection is warranted on a direct basis, service records are negative for evidence of complaints or treatment pertaining to the Veteran's low back.  The Board notes that the copies of service records submitted by the Veteran in support of his claim only document treatment for chest, cervical spine, and shoulder pain.  There are no findings related to the lumbar spine in the service records, and separation examinations performed in August 1971 and July 1986 showed a normal spine.  The Veteran was discharged in December 1989 for medical reasons, but the August and October 1989 Medical Board and Physical Evaluation Board reports only note diagnoses of conditions related to severe hypertension including heart disease, retinopathy, and probable renal insufficiency.  

The earliest evidence of a low back disability dates from May 2006 when the Veteran was provided an X-ray of the lumbar spine at the Little Rock VA Medical Center (VAMC).  The X-ray indicated lumbar levoscoliosis with degenerative disc disease.  A June 2006 nerve conduction study also demonstrated chronic left lumbar radiculopathy.  More recently, the Veteran was diagnosed with a chronic lumbar sprain with degenerative disc disease and atherosclerosis upon VA examination in April 2010.  

The record therefore establishes the presence of a current disability.  While service records do not document injuries to the low spine, the Veteran has contended that his back was injured in service due to the constant carrying of various heavy objects.  The Veteran is competent to report the incurrence of in-service injuries.  
Resolving reasonable doubt in his favor, the Board finds that two of the three elements necessary for service connection-a current disability and an in-service injury-are demonstrated.

The Veteran has not reported a clear continuity of symptoms with respect to his low back pain.  The history he has provided in statements and during the April 2010 VA examination is that his back bothered him throughout service and "really got bad about 2004 or 2005."  As noted above, the medical evidence does not document complaints of back pain until May 2006, more than 15 years after the Veteran's discharge from active service.  The Board notes that VAMC treatment records in April 2007 and February 2008 show that the Veteran reported the onset of back pain during the last few years without a precipitating injury.  The absence of any clinical evidence of low back pain for years after service weighs the evidence against a finding that the Veteran's lumbar disability was present in service or in the years immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

There is also no medical evidence to support the Veteran's claim for direct service connection.  None of his health care providers have provided evidence of a nexus between the diagnosed lumbar spine disability and active duty service.  In fact, the only medical opinion of record addressing direct service connection, that of the April 2010 VA examiner, weighs against the claim.  The Board has also considered the statements of the Veteran linking his low back disability to service, but while the Veteran is competent to report observable symptoms, his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His lay statements are outweighed by the competent medical evidence of record, including the medical opinion of the April 2010 VA examiner.  Service connection for a lumbar spine disability is therefore not warranted on a direct basis. 

The Board must now determine whether service connection is warranted for the lumbar spine disability on a secondary basis.  The Veteran contends that his service-connected atherosclerosis of the abdominal aorta has caused or aggravated his degenerative disc disease and low back pain.  In support of his claim, he submitted several medical articles and abstracts pertaining to a possible relationship between the two conditions. 

The Board observes that the generally applicable standard for establishing the value of treatise (textbook or article) evidence was discussed in Roberts v. West, 13 Vet. App. 185, 188-89 (1999).  In order to establish service connection by means of such evidence it must "not simply provide speculative generic statements not relevant to the veteran's claim."  See Wallin v. West, 11 Vet. App. 509 514 (1998).  Instead, standing alone, the evidence must discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  In short, the medical treatise evidence must provide more than speculative, generic statements not relevant to the veteran's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  

In this case, the Board finds that the submitted medical articles lack the required specificity to support the Veteran's claim.  In September 2011, an independent physician and professor of neurosurgery noted that the articles submitted by the Veteran only showed an association between atherosclerosis and abdominal aortic aneurysm and degenerative lumbar conditions-there was nothing to suggest a causal relationship.  The independent physician also noted that many of the articles submitted by the Veteran were abstracted from correspondence or webpages without verification or authenticity.  The Board finds that the probative value of the treatise evidence is diminished as it does not establish a nexus between the calcified abdominal aorta and the claimed low back disorder. 
The evidence submitted by the Veteran is also clearly outweighed by the medical opinions of the September 2011 independent physician and April 2010 VA examiner.  After reviewing the claims file, including the articles submitted by the Veteran, the VA examiner concluded in April 2010 and September 2010 reports that the Veteran's low back disability was not secondary to service-connected atherosclerotic calcification of the abdominal aorta.  The VA examiner noted that while arterial obstruction and disease of the lumbar spine frequently present at the same time, a causal relationship between the two is not generally accepted in the orthopedic community.  The VA examiner concluded that atherosclerosis of the aorta does not cause lumbar spine disease, and there is no medical nexus between the Veteran's low back disorder and service-connected disability.  The independent physician provided a similar opinion in September 2011 and found that the Veteran's degenerative disc disease of the lumbar spine was not aggravated beyond the normal progression of the disease by the service-connected aortic calcification.  

These medical opinions were rendered following review of the complete claims file, including the articles submitted by the Veteran, and contained clear conclusions with supporting data and reasoned medical explanations.  The medical opinions are therefore entitled to significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  They clearly outweigh the abstract medical evidence submitted by the Veteran and also outweigh his lay opinions regarding a link between his lumbar spine disability and service-connected atherosclerosis of the abdominal aorta.  Thus, the evidence is against the claim for service connection on a secondary basis.

In sum, the post-service evidence of record shows that the first evidence of the Veteran's claimed disability was many years after his separation from active duty.  In addition, the competent medical evidence does not establish that the Veteran's lumbar spine disability was incurred secondary to the service-connected atherosclerosis of the abdominal aorta or active service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and a service-connected disability or active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) with respect to direct service connection was furnished to the Veteran in a May 2007 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the May 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has not received VCAA notice with respect to his claim for secondary service connection.  The Veteran has not alleged any prejudice resulting from the lack of notice on the secondary service connection element of the claim.  Prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective; (2) what evidence the appellant would have provided or requested that VA obtain had VA fulfilled its notice obligations; and (3) how the lack of notice and evidence affected the essential fairness of the adjudication.  Id; see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).  Moreover, the record contains evidence of actual knowledge on the part of the Veteran.  
The Veteran has contends that his lumbar spine disability was incurred secondary to the service-connected atherosclerotic calcification of the abdominal aorta.  In a January 2010 statement, he noted that several medical studies had found an association between calcification of the abdominal aorta and degenerative disc disease.  He has continued to contend that his lumbar spine disability was incurred or aggravated by his service-connected aortic calcification and has demonstrated actual knowledge of the requirements for establishing service connection on a secondary basis.  Therefore, the lack of such notification did not result in prejudice to the Veteran.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, private medical records, and records from the Social Security Administration (SSA). Additionally, the Veteran was provided a proper VA examination and an independent expert opinion in response to his claim for service connection on a secondary basis.  Although VA has not obtained a VA opinion with respect to whether service connection is warranted on a direct basis, the Board notes that the record contains no competent evidence of an association between the claimed lumbar disability and active duty service.  Thus an opinion addressing service connection on a direct basis not required by VA's duty to assist.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board also finds that VA has complied with the June 2009 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remand, copies of records from the SSA were added to the claims file.  The Veteran was also contacted in a July 2009 letter and asked to clarify the VAMCs where he had received treatment.  In a July 2009 response letter, he reported that he had only undergone treatment at the Detroit, Little Rock, and North Little Rock VA facilities.  VA requested any available treatment records from the Detroit RO, but were notified in September and October 2009 that all records had been transferred to the North Little Rock VAMC.  Similar requests for records were made to the VAMCs in Memphis and Poplar Bluff, but responses from these facilities also indicated that no records were available.  The Board is therefore satisfied that all available records of VA treatment have been associated with the record in accordance with the June 2009 remand.  The case was then readjudicated in a November 2010 supplemental statement of the case (SSOC) and the Board finds that VA has complied with the remand orders of the Board and the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected atherosclerotic calcification of the abdominal aorta, is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


